United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2649
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

Annette K. Crawley, also known as Keny Sade Bryant, also known as Annette K.
                   Ligon, also known as Annette L. Bryant

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                            Submitted: January 21, 2014
                              Filed: January 22, 2014
                                   [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Annette K. Crawley pled guilty to filing a false claim and health care fraud, in
violation of 18 U.S.C. §§ 287 and 1347. Her written plea agreement contained an
appeal waiver, in which she “knowingly and expressly waive[d] any and all rights to
appeal [her] conviction and sentence, . . . including review pursuant to 18 U.S.C.
§ 3742 of any sentence imposed.” The district court1 varied downward from the
applicable Guidelines range and imposed concurrent 48-month prison sentences on
each count, 3 years of supervised release, and full payment of restitution. On appeal,
Crawley’s counsel moves to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), in which counsel notes that Crawley entered into an
appeal waiver, and argues that the sentence was unreasonable because the court did
not properly weigh the 18 U.S.C. § 3553(a) sentencing factors. Crawley has filed a
supplemental brief, in which she argues that her sentence was procedurally and
substantively unreasonable, as it was disproportionately longer than the sentences for
other defendants convicted of engaging in similar conduct.

       After careful de novo review, this court holds that the appeal waiver is valid
and shall be enforced. See United States v. Azure, 571 F.3d 769, 772 (8th Cir. 2009)
(standard of review). Crawley’s challenge to her sentence falls within the scope of
her appeal waiver; the record reflects that she knowingly and voluntarily entered into
the waiver and the plea agreement, and she does not contend otherwise; and enforcing
the waiver does not result in a miscarriage of justice, as Crawley’s 48-month sentence
is within the statutory sentencing ranges for her offenses. See United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if
appeal falls within scope of waiver, defendant knowingly and voluntarily entered
waiver and plea agreement, and enforcing waiver does not result in miscarriage of
justice; sentence imposed within statutory range is not miscarriage of justice, and
argument that court misapplied Guidelines or abused sentencing discretion is not
subject to appeal in face of valid appeal waiver). See also 18 U.S.C. §§ 287, 1347.




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.

                                         -2-
      This court reviewed the record independently under Penson v. Ohio, 488 U.S.
75, 80 (1988), and found no nonfrivolous issues outside the scope of the appeal
waiver. The appeal is dismissed.

       Allowing counsel to withdraw at this time would not be consistent with the
Eighth Circuit’s 1994 Amendment to Part V of the Plan to Implement The Criminal
Justice Act of 1964. Counsel’s motion to withdraw is denied without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
                       ______________________________




                                       -3-